Case 1:17-cv-03106-MEH Document 66 Filed 05/31/19 USDC Colorado Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 Civil Action No.: 17-cv-03106-MEH

 DERRICK BRICKERT
      Plaintiff,
 v.

 DEUTSCHE BANK NATIONAL TRUST
 COMPANY, TRUST COMPANY AS TRUSTEE
 FOR GSAMP TRUST 2007-FM2, MORTGAGE
 PASS-THROUGH CERTIFICATES, SERIES
 2007-FM2, ET AL, AND DOES 1 TO 50
 INCLUSIVE,
       Defendants.

                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Defendant Deutsche Bank National Trust Company, as Trustee for GSAMP Trust 2007-

FM2, Mortgage Pass-Through Certificates, Series 2007-FM2 (“Defendant”), by its undersigned

attorneys, Murr Siler & Accomazzo, P.C., and pursuant to Fed. R. Civ. P. 56 respectfully moves

for summary judgment on the Second Amended Complaint filed by Plaintiff Derrick Brickert

(“Mr. Brickert”), and in support of its motion (the “Motion”), states as follows:

                               STATEMENT OF CONFERRAL

       No conferral is required as this is a motion brought under Fed. R. Civ. P. 56.

See D.C.COLO.L.Civ.R 7.1(b)(3).

                                       INTRODUCTION

       Mr. Brickert’s Second Amended Complaint asserts a variety of claims against Defendant

concerning his residential mortgage loan and Defendant’s foreclosure under the deed of trust that

secured the same and that encumbered real property commonly known as 3076 S. Holly Place,
Case 1:17-cv-03106-MEH Document 66 Filed 05/31/19 USDC Colorado Page 2 of 15




Denver, Colorado 80222 (the “Property”). Mr. Brickert made several unsuccessful attempts to

amend his pleadings to bolster his deficient allegations and join additional defendants. After the

Court granted, in part, and denied, in part, Defendant’s motion to dismiss, the only surviving claim

in Mr. Brickert’s Second Amended Complaint is his claim against Defendant for “restitution” or

unjust enrichment.

       In the year and a half since these proceedings have been pending, Mr. Brickert has failed

to substantiate his allegations in this case. In the meantime, the underlying Rule 120 foreclosure

proceedings were completed, resulting in the purchase of the Property at the foreclosure sale by a

third party. Despite his knowledge of those proceedings, Mr. Brickert chose not to participate in

them. Also during this time, the third party purchaser initiated and completed forcible eviction

proceedings.

       Rather than meaningfully participate in either of those two state court proceedings, Mr.

Brickert mounted a challenge here, attempting to re-litigate the findings and rulings from those

state court proceedings. Mr. Brickert, however, has no evidence to support any of his allegations

in this case.   His responses to Defendant’s written discovery requests yielded almost no

information or documentation, save but a handful of immaterial documents he brought with him

to his deposition. Instead of being grounded in fact, Mr. Brickert acknowledged at his deposition

that his claims and allegations are based primarily on his viewing of the film, “The Big Short” and

the assistance of an unidentified third party. See Ex. D, at 14:19 – 15:04, 15:18 – 15:24, and 45:22.

       In the absence of any evidence to support his claim for “restitution” or unjust enrichment,

there are no genuine issues of material fact requiring a trial on the merits in this case. Indeed, for

the reasons below, the facts in this case affirmatively demonstrate that Defendant was entitled to


                                                  2
Case 1:17-cv-03106-MEH Document 66 Filed 05/31/19 USDC Colorado Page 3 of 15




enforce the deed of trust and foreclose on the Property and was not unjustly enriched. Moreover,

the court’s that have considered the legal theories underlying Mr. Brickert’s claim for restitution

or unjust enrichment have “uniformly rejected” them as a matter of law. Accordingly, summary

judgment should be granted in favor of Defendant and against Mr. Brickert.

                   STATEMENT OF MATERIAL UNDISPUTED FACTS
       1.      On October 23, 2006, Mr. Brickert executed and delivered a promissory note

(“Note”) in favor of Fremont Invest & Loan (“Fremont”) in the original principal sum of

$286,000.00 (the “Loan”). See Exhibit A, a true and correct copy of the Affidavit of Sony Prudent,

a Senior Loan Analyst for Defendant’s loan servicer Ocwen Loan Servicing, LLC (“Ocwen”) and

Exhibit A-1, a true and correct copy of the Note.

       2.      The Note bears indorsement from Fremont to blank. See Ex. A, ¶ 5; Ex. A-1, p. 5.

       3.      The Note was subsequently transferred to Defendant pursuant to the terms of a

Pooling and Servicing Agreement dated February 1, 2007 (the “PSA”).              See Ex. A, ¶ 6;

Exhibit A-2, a true and correct copy of the PSA.1

       4.      Under the terms of the Note, Mr. Brickert agreed as follows: “I understand that the

Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and who is

entitled to receive payments under this Note is called the ‘Note Holder.’” See Ex. A-1, p. 1, ¶ 1.




1
  The full PSA and appended loan schedule (evidencing that Mr. Brickert’s Loan was one of the
loans sold to Defendant under the PSA) that are attached as exhibits to Sony Prudent’s original
affidavit total 878 pages, and thus, only the relevant portions thereof are submitted with this
Motion.         However, a full version of the PSA is available online at
https://www.sec.gov/Archives/edgar/data/1389420/000091412107000794/gs7803293-ex4.txt,
and the entire PSA and full loan schedule (redacted to protect the private information of other
borrowers) are available for the Court to review upon request.
                                                 3
Case 1:17-cv-03106-MEH Document 66 Filed 05/31/19 USDC Colorado Page 4 of 15




       5.      To secure the repayment for the Note, Mr. Brickert executed a deed of trust (“Deed

of Trust”) in favor of Mortgage Electronic Registration Systems, Inc. solely as nominee for the

original lender Fremont, and its successors and assigns. See Ex. A, ¶ 10; Exhibit A-3, a true and

correct copy of the Deed of Trust.

       6.      Mr. Brickert acknowledges Exhibits A-1 and A-3 are true and genuine copies of

the Note and Deed of Trust. See attached Exhibit B-1, a copy of Defendant’s Requests for

Admission, p. 6; and attached Exhibit B-2, a copy of Mr. Brickert’s March 22, 2019 Responses to

Defendant’s Requests for Admission, p. 2.

       7.      The Deed of Trust was recorded on October 31, 2006, at Reception No. B6155140

in the real property records of Arapahoe County, Colorado, and encumbered the Property.

(the “Property”). See Ex. A, ¶ 12-13; Ex. A-3, p. 3.

       8.      Under the terms of the Deed of Trust, Mr. Brickert “accept[ed] and agree[d] that:

               The Note or a partial interest in the Note (together with this Security
               Instrument) can be sold one or more times without prior notice to
               Borrower. A sale might result in a change in the entity (known as
               the "Loan Servicer") that collects Periodic Payments due under the
               Note and this Security Instrument and performs other mortgage loan
               servicing obligations under the Note, this Security Instrument, and
               Applicable Law. There also might be one or more changes of the
               Loan Servicer unrelated to a sale of the Note.

See Ex. A-3, p. 12, ¶ 20; p. 14.

       9.      The Deed of Trust was assigned from MERS, as nominee for Fremont Investment

& Loan, to Deutsche Bank, as Trustee, as memorialized by the Corporate Assignment of Deed of

Trust executed on August 31, 2017, and recorded in the Arapahoe County real property records on

September 7, 2017 at Reception Number D7102369 (the “Deutsche Bank Assignment”). See Ex.

A, ¶ 16; Exhibit A-4, a true and correct copy of the Deutsche Bank Assignment.

                                                 4
Case 1:17-cv-03106-MEH Document 66 Filed 05/31/19 USDC Colorado Page 5 of 15




       10.     The last monthly mortgage payment made by Mr. Brickert was received on

February 28, 2017, which was applied to the payment due for February 1, 2017. See Ex. A, ¶ 18;

Exhibit A-5, a true and correct copy of the payment history for the Loan, p. 6.

       11.     On April 26, 2017, Ocwen sent Mr. Brickert a Notice of Default advising him of

(a) his default, (b) the action required to cure the default, (c) the date by which he needed to cure

the default, which date was not less than 30 days from the date of this letter, and (d) the fact that

his failure to cure the default by that date would result in the acceleration of the amounts owed on

the Loan and the initiation of foreclosure proceedings (the “Notice of Default”). See Ex. A, ¶ 19;

Exhibit A-6, a true and correct copy of the Notice of Default.

       12.     On July 17, 2017, the original Note and Mortgage were delivered to Defendant’s

loan servicer, Ocwen. See Ex. A, ¶ 20; Exhibit A-7, a true and correct copy of Ocwen’s business

records documenting its receipt of the original Note and Mortgage.

       13.     On July 28, 2017, Ocwen sent Mr. Brickert an additional letter notifying him that

the default had not been cured, advising him of the amount needed to reinstate the Loan, and

informing him that the Loan may be referred to foreclosure if the default was not cured (the “Pre-

Foreclosure Referral Letter”). See Ex. A, ¶ 21; Exhibit A-8, a true and correct copy of the Pre-

Foreclosure Referral Letter.

       14.     In light of Mr. Brickert’s failure to cure his default, Rule 120 foreclosure

proceedings were initiated in Colorado state court on April 13, 2018 (the “Foreclosure




                                                 5
Case 1:17-cv-03106-MEH Document 66 Filed 05/31/19 USDC Colorado Page 6 of 15




Proceedings”). A copy of the Register of Actions for case number 2018CV0308770 in Arapahoe

County, as maintained by the Colorado Courts E-Filing system, is attached as Exhibit C.2

       15.     Mr. Brickert does not dispute the Loan was in default at the time the Foreclosure

Proceedings were initiated. See attached Exhibit D, an excerpt from the transcript of Mr.

Brickert’s April 22, 2019 deposition, at 33:21 – 34:01.

       16.     In fact, Mr. Brickert has admitted the last monthly mortgage payment he made was

on or about February 28, 2017. See Ex. B-1, p. 6, Req. #1 and #2; Ex. B-2, p. 2, Req. #1 and #2.

       17.     At the time the Foreclosure Proceedings were initiated, Mr. Brickert admits he does

not know who owned or held his Loan, Note, and Deed of Trust. See Ex. D, at 28:04 – 28:10.

       18.     Based on the Colorado court’s findings that there was a reasonable probability Mr.

Brickert had defaulted under the terms of the Note and that Defendant did in fact possess the Note

at the time of the filing of initiating the Foreclosure Proceedings, an Order Authorizing Sale was

entered on May 9, 2018. See Ex. D; see also a copy of the Order Authorizing Sale maintained and

relied upon by the Public Trustee for Arapahoe County in case number 0522-2017, attached as

Exhibit E.3

       19.     On May 30, 2018, the Public Trustee for Arapahoe County, Colorado conducted a

foreclosure sale of the Property, and SBMP Ventures LLC was the highest bidder and successful


2
  Defendant respectfully requests the Court take judicial of the electronic docket for the
Foreclosure Proceedings, as it is a document that is not subject to reasonable dispute and is capable
of accurate verification. The Court may take judicial notice of such facts that are a matter of public
record. See Grynberg v. Koch Gateway Pipeline Co., 390 F.3d 1276 (10th Cir. 2004) (citing 27A
Fed.Proc., L.Ed. §62:520 (2003); Van Woudenberg v. Gibson, 211 F.3d 560, 568 (10th Cir. 2000)).
3
  Defendant respectfully requests the Court take judicial of the Public Trustee of Arapahoe
County’s          foreclosure        records        in        case        number          0522-2017,
http://foreclosuresearch.arapahoegov.com/foreclosure/SearchDetails.aspx?id=40052627&fn=052
2-2017, last visited on May 30, 2019.
                                                  6
Case 1:17-cv-03106-MEH Document 66 Filed 05/31/19 USDC Colorado Page 7 of 15




purchaser of the Property at the sale. See Ex. A, ¶ 22; Exhibit A-9, a true and correct copy of the

Public Trustee’s Certificate of Purchase.

       20.     The Certificate of Purchase was recorded in the real property records of Arapahoe

County, Colorado at Reception No. D8053235 on June 5, 2018. See Ex. A-9.

       21.     On June 6, 2018, an Assignment of Public Trustee’s Certificate of Purchase

between SBMP Ventures LLC and DFW Group LLLP was recorded at Reception No. D8054028

in the Arapahoe County records. See Ex. A, ¶23; Exhibit A-10, a true and correct copy of the

Assignment of Public Trustee’s Certificate of Purchase.

       22.     On June 13, 2018, the Arapahoe County Public Trustee recorded a Confirmation

Deed at Reception No. D8057210 in the real property records of Arapahoe County, Colorado,

granting ownership of the Property to DFW Group LLLP. See Ex. A, ¶ 24; Exhibit A-11, a true

and correct copy of the Confirmation Deed.

       23.     In Mr. Brickert’s April 8, 2019 Responses to Defendant’s Interrogatories and

Requests to Produce, he represented he did not have any documents or records to produce.

See Exhibit F, a copy of Mr. Brickert’s April 8, 2019 Responses to Defendant’s Interrogatories

and Requests to Produce, p. 6.

                                   STANDARD OF REVIEW
       Rule 56(a) of the Federal Rules of Civil Procedure requires the court to grant summary

judgment “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Under this standard, the moving party must

first establish the absence of a genuine issue of material fact on the claims or elements as to which

it is moving for summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); see also


                                                 7
Case 1:17-cv-03106-MEH Document 66 Filed 05/31/19 USDC Colorado Page 8 of 15




Kannady v. City of Kiowa, 590 F.3d 1161, 1168-1169 (10th Cir. 2010) (“The moving party has

both the initial burden of production on a motion for summary judgment and the burden of

establishing that summary judgment is appropriate as a matter of law.”) (internal quotation marks

removed).

        “[I]n response to a properly supported motion for summary judgment, a non-movant must

produce sufficient evidence for a reasonable trier of fact to find in its favor at trial on the claim or

defense under consideration.” Nahno-Lopez v. Houser, 625 F.3d 1279, 1283 (10th Cir. 2010).

“The mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)

(emphasis in original). “There is no issue for trial unless there is sufficient evidence favoring the

nonmoving party for a jury to return a verdict for that party. If the evidence is merely colorable, or

is not significantly probative, summary judgment may be granted.” Id. at 249.

                                            ARGUMENT
        Mr. Brickert’s sole remaining claim for “restitution” or unjust enrichment rests on the

following allegations contained in a single paragraph of the Second Amended Complaint:

        Whether termed unjust enrichment, quasi-contract, or quantum meruit, the
        equitable remedy of restitution when unjust enrichment has occurred is an
        obligation created by the law without regard to the intention of the parties, and is
        designed to restore the aggrieved party to his or her former position by return of the
        thing or its equivalent in money. Fremont received the balance on Plaintiff’s Note
        when it securitized the loan within days of its inception. Deutsche has no beneficial
        interest in Plaintiff’s mortgage, so the pending foreclosure of Plaintiff’s Property
        would constitute unjust enrichment. The DOT states that all secured sums must be
        paid. Plaintiff alleges that the obligations under the DOT were fulfilled when
        Fremont received funds in excess of the balance on the Note as a result of the
        proceeds of sale through securitization to private investors and insurance proceeds
        from Credit Default Swaps. The investors have also been paid in full, and so

                                                   8
Case 1:17-cv-03106-MEH Document 66 Filed 05/31/19 USDC Colorado Page 9 of 15




        Deutsche has been unjustly enriched by demanding monthly payments from
        Plaintiff. Plaintiff is entitled to restitution for any payments he made to Deutsche
        that were not paid to the beneficiary, if any.

See Second Am. Compl., ¶ 23. For the reasons below, the undisputed facts in this case demonstrate

that Mr. Brickert’s claim is meritless, and the legal theories on which his remaining claim are based

have been uniformly rejected. Accordingly, Defendant is entitled to summary judgment in its favor

as a matter of law.

   I.      A CAUSE OF ACTION FOR UNJUST ENRICHMENT FAILS WHERE A
           WRITTEN CONTRACT ALREADY EXISTS
        “[A] claim for unjust enrichment may not be asserted if there is a valid contract covering

the subject matter of the alleged obligation to pay.” Jorgensen v. Colo. Rural Props., LLC, 226

P.3d 1255, 1259 (Colo. App. 2010) (citing 26 Richard A. Lord, Williston on Contracts § 68:1, at

21 (4th ed. 2003) (the remedy arises “where no true contract exists”)). Thus, before addressing the

substance of an unjust enrichment claim, a threshold issue is whether there is already a valid

contract covering the same allegations that form the basis of the claim.

        Here, it is undisputed that the Note and Deed of Trust governed both the relationship

between the parties to this lawsuit and Mr. Brickert’s contention that he was no longer obligated

to fulfill his payment obligations under the same. For example, under the terms of the Note, Mr.

Brickert was required to make payments to Lender or “Note Holder” to whom the Note has been

transferred, and he expressly agreed as follows: “I understand that the Lender may transfer this

Note. The Lender or anyone who takes this Note by transfer and who is entitled to receive

payments under this Note is called the ‘Note Holder.’” See Ex. A-1, p. 1, ¶ 1; ¶ 3; p. 3, ¶ 7. The

Note also provides that the Deed of Trust protects the Note Holder from possible losses which

might result if [Mr. Brickert did] not keep the promises which [he] ma[de] in this Note,” and under


                                                 9
Case 1:17-cv-03106-MEH Document 66 Filed 05/31/19 USDC Colorado Page 10 of 15




 the Deed of Trust, Mr. Brickert agreed that: “The Note or a partial interest in the Note (together

 with this Security Instrument) can be sold one or more times without prior notice to Borrower.”

 See Ex. A-3, p. 12, ¶ 20; p. 14.

            It is also undisputed that the Note and Deed of Trust were sold to Defendant, and that

 Defendant and that the Note and Deed of Trust were transferred from the original lender Fremont

 to Defendant, pursuant to the terms of the February 1, 2007 PSA. See Ex. A, ¶ 6; Ex. A-2. There

 is also no dispute that the original Note was endorsed in blank by Fremont. See Ex. A, ¶ 5; Ex. A-

 1, p. 5.

            Accordingly, there is no genuine issue of material fact in dispute concerning Mr. Brickert’s

 obligation to make payments to Defendant under the Note and Deed of Trust, notwithstanding the

 fact that the Loan had been transferred from the original lender Fremont. See Ex. A-1, p. 1, ¶ 1; ¶

 3; p. 3, ¶ 7; Ex. A-3, p. 12, ¶ 20; p. 14. And, because the Note and Deed of Trust constitute “valid

 contract[s] covering the subject matter of the alleged obligation to pay,” Mr. Brickert’s claim for

 unjust enrichment fails as a matter of law. See Jorgensen v. Colo. Rural Props., LLC, 226 P.3d at

 1259.4




 4
   Defendant also notes that the Deed of Trust had been assigned to Defendant, and the original
 blank-endorsed Note was delivered to Defendant’s loan servicing agent, Ocwen, prior to the
 initiation of the Foreclosure Proceedings in the Rule 120 Foreclosure Proceedings. See Ex. A, ¶
 16 & 20; Exs. A-4 & A-7. Additionally, the District Court of Arapahoe County found sufficient
 evidence that Defendant had the appropriate standing to foreclose, see Ex. E; and Mr. Brickert
 acknowledges he never made any attempt to raise any of his claims or defenses during the
 Foreclosure Proceedings, see Ex. D, at 19:05–19:09.


                                                    10
Case 1:17-cv-03106-MEH Document 66 Filed 05/31/19 USDC Colorado Page 11 of 15




    II.      MR BRICKERT’S ARGUMENTS REGARDING SECURITIZATION AND
             “CREDIT DEFAULT SWAPS” FAIL AS A MATTER OF LAW
          Mr. Brickert’s claim alleges that “the obligations under the DOT were fulfilled when

 Fremont received funds in excess of the balance on the Note as a result of the proceeds of sale

 through securitization to private investors and insurance proceeds from Credit Default Swaps.”

 See Second Am. Compl., ¶ 23. When asked about this allegation, Mr. Brickert stated that he did

 not know who any of the alleged private investors were, when Fremont allegedly received the

 purported proceeds, or what the amounts of the alleged proceeds were. See Ex. D, at 39:09 –

 40:09. Mr. Brickert’s unsupported allegations and speculation are insufficient to demonstrate any

 legitimate basis for his claim.

          Moreover, courts that have considered the very same theory advanced by Mr. Brickert have

 “uniformly rejected” it. See Scarborough v. LaSalle Bank Nat. Ass'n, 460 Fed. Appx. 743, 750–

 51 (10th Cir. 2012); Mbaku v. Bank of Am., Nat'l Ass'n, 2014 WL 3906463, at *6 (D. Colo. Aug.

 11, 2014), aff'd sub nom. Mbaku v. Bank of Am., Nat. Ass'n, 628 Fed. Appx. 968 (10th Cir. 2015)

 (citing Rosas v. Carnegie Mortgage, LLC, 2012 WL 1865480, at *8 (C.D. Cal. May 21, 2012)

 (“plaintiffs’ theory that lenders that received funds through loan securitizations or credit default

 swaps must waive their borrowers’ obligations fails as a matter of law”)); Williams v. Ocwen Loan

 Servicing LLC, 2015 WL 11511579, at *9 (N.D. Ga. July 31, 2015), report and recommendation

 adopted, Williams v. Ocwen Loan Servicing LLC, 2015 WL 11622471 (N.D. Ga. Aug. 26, 2015)

 (“[C]ourts have uniformly rejected claims that securitization, insurance, or credit default swaps

 negate a borrower's obligations or a creditor's ability to foreclose.”) (collecting cases); see also

 Shaver v. Barrett Daffin Frappier Turner & Engel, L.L.P., 593 Fed. Appx. 265, 272 (5th Cir. 2014)

 (“The Shavers fail to plausibly allege how the receipt of credit default payments or third-party


                                                 11
Case 1:17-cv-03106-MEH Document 66 Filed 05/31/19 USDC Colorado Page 12 of 15




 insurance payments without an accompanying decrease to the loan balance is unjust enrichment.

 The Shavers cite no cases holding that a lender must decrease the borrower's loan balance by the

 amount received from third-party transactions, likely because no court has accepted this novel

 theory. In fact, many courts have rejected similar claims based on a lender’s receipt of funds from

 credit default swaps and other comparable sources.”) (collecting cases); Thus, even if Mr. Brickert

 had produced any evidence in this case, his allegations fail to support a claim for restitution or

 unjust enrichment as a matter of law.

    III.      MR. BRICKERT’S CLAIM FOR UNJUST ENRICHMENT OTHERWISE
              FAILS AS A MATTER OF LAW
           Even if Mr. Brickert’s claim did not fail as a matter of law for the reasons above, Defendant

 would still be entitled to summary judgment in its favor because Mr. Brickert cannot satisfy each

 of the elements of his claim. “Unjust enrichment is a form of contract, or quasi-contract, implied

 by law that does not rely upon a promise between parties.” Walshe v. Zabors, 2017 WL 1048278,

 *7 (D. Colo. Mar. 20, 2017); see also Robinson v. Colorado State Lottery Division, 179 P.3d 998,

 1007 (Colo. 2008). “It is a form of restitution designed to restore the plaintiff to his or her prior

 status.” Walshe, 2017 WL 1048278 at *7. The Restatement of Restitution § 1 states “[a] person

 who has been unjustly enriched at the expense of another is required to make restitution to the

 other.” DCB Constr. Co., Inc. v. Central City Devel. Co., 965 P.2d 115, 118-19 (Colo. 1998)

 (citing Restatement of Restitution § 1 (1937). The comment to this section explains that “[a]

 person is enriched if he has received a benefit. A person is unjustly enriched if the retention of the

 benefit would be unjust.” Restatement of Restitution § 1 cmt. a (1937).

           To recover on this claim, Mr. Brickert must prove by a preponderance of the evidence that

 (1) at his expense, (2) the Defendant received a benefit; (3) under circumstances making it unjust


                                                    12
Case 1:17-cv-03106-MEH Document 66 Filed 05/31/19 USDC Colorado Page 13 of 15




 for Defendant to retain the benefit without paying for it. Id; Robinson, 179 P.3d at 1007. Thus,

 “unjust enrichment requires some form of misconduct by [Defendant], such as fraud, coercion, or

 a clear act of bad faith.” Id. Mr. Brickert, however, cannot prove by a preponderance of the

 evidence that Defendant retained any benefits at Mr. Brickert’s expense under “unjust”

 circumstances.”

         First, Mr. Brickert has not offered any evidence during the discovery process to support

 any of the elements of his claim for unjust enrichment. For instance, no evidence has been

 produced showing that Defendant unjustly received any benefits at Mr. Brickert’s expense. To the

 contrary, it was Mr. Brickert who unjustly obtained the benefit of living at the Property since

 February 2017 without making any of the mortgage, tax, or insurance payments he had agreed to

 make under the Note and Deed of Trust. See Ex. A, ¶ 18; Ex. A-5. Nor has Mr. Brickert produced

 any evidence whatsoever demonstrating any other unjust circumstances, fraud, coercion, or acts

 of bad faith.

         Instead, Mr. Brickert alleges that “Deutsche has no beneficial interest in Plaintiff’s

 mortgage, so the pending foreclosure of Plaintiff’s Property would constitute unjust enrichment,”

 and that “Deutsche has been unjustly enriched by demanding monthly payments from Plaintiff.”

 However, as discussed in detail in Section I above, it is undisputed that: (1) Mr. Brickert agreed in

 both the Note and Deed of Trust that such instruments could be transferred and that he would be

 obligated to pay the transferee Note Holder, see Ex. A-1, p. 1, ¶ 1; ¶ 3; p. 3, ¶ 7; Ex. A-3, p. 12, ¶

 20; p. 14; and (2) that the blank-endorsed Note and the Deed of Trust were in fact transferred and

 assigned to Defendant by the original lender, pursuant to the terms of the February 1, 2007 PSA.

 See Ex. A, ¶ 6; Ex. A-2; Ex. A, ¶ 5; Ex. A-1, p. 5; Ex. A, ¶ 16, Ex. A-4. The District Court of


                                                  13
Case 1:17-cv-03106-MEH Document 66 Filed 05/31/19 USDC Colorado Page 14 of 15




 Arapahoe County also found that Defendant had produced sufficient evidence of its standing to

 foreclose, see Ex. E; and Mr. Brickert acknowledges he never made any attempt to raise any of

 his claims or defenses during the Foreclosure Proceedings, see Ex. D, at 19:05–19:09.

        Accordingly, there is no genuine issue of material fact in dispute concerning Mr. Brickert’s

 obligation to make payments to Defendant under the Note and Deed of Trust, and Mr. Brickert’s

 claim for restitution/unjust enrichment fails as a matter of law. In the absence of any genuine

 issues of material fact requiring a trial on the merits in this case, Defendant requests that the Court

 grant summary judgment in its favor and against Mr. Brickert’s on his Second Amended

 Complaint.

        WHEREFORE, Defendant respectfully requests the Court enter an order granting

 summary judgment in Defendant’s favor and against Mr. Brickert, and award such further relief

 as this Court deems just and proper.

        Dated this 31st day of May, 2019.

                                                        MURR SILER & ACCOMAZZO, P.C.

                                                        /s/ James P. Eckels
                                                        James P. Eckels
                                                        G. Stephen Caravajal
                                                        410 17th Street, Suite 2400
                                                        Denver, Colorado 80202
                                                        TEL: (303) 534-2277
                                                        FAX: (303) 534-1313
                                                        jeckels@msa.legal, scaravajal@msa.legal
                                                        Attorneys for Defendant Deutsche Bank




                                                   14
Case 1:17-cv-03106-MEH Document 66 Filed 05/31/19 USDC Colorado Page 15 of 15




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 31st day of May, 2019, the foregoing DEFENDANT’S
 MOTION FOR SUMMARY JUDGMENT was filed using the court’s CM/ECF filing system,
 and served the foregoing upon the following via U.S. Mail or electronic mail:

        Derrick Brickert
        P.O. Box 304
        Morrison, CO 80465
        Plaintiff Pro Se


                                        By: s/Mark Adams
                                           Mark Adams, Paralegal




                                          15
